Title: From John Adams to Cotton Tufts, 3 May 1789
From: Adams, John
To: Tufts, Cotton


          
            My dear Friend
            New York May 3. 1789
          
          Every Thing has happened, as I could wish Since I left you, excepting the delay of making Provision for my Subsistance; and this has proceeded from an Uncertainty what they ought to do. I am very easy on that Point, as I am determined to live in Proportion to my allowance.
          I beg leave to mention one Thing, which may be of Some consequence, both to the Public and to me.— If Thomas would undertake to print in a Pamphlet or a Volume, a Collection of my Novanglus’s, together with my Letters to General Brattle, on the Independence of the Judges I think it would be of some Utility. The latter contain Information that is much wanted. The Constitutional Learning on that head is very little known, excepting to those few who read those Letters in their Season.— Younger Gentlemen and the rising Generation, know nothing of it. and nothing is of more Importance and Necessity, in order to establish the New Government. any Printer I hope and believe would find his Account in it, I have no Copy of those Productions & I experience the Want of one daily.— I would not wish you to take much trouble in this Business: but if you mention it occasionally to any Printers you may soon know their sentiments.— Many of the States have their Judges elective, annually. an awful defect in any Constitution.—
          I have not found the Duties of my office very difficult or very painful, as yet.— The Senators have Shewn a disposition, to render them as easy and to make my Station as respectable as I could desire.— I have Seen no symptoms of any opposition, and all the World is asham[ed] of the Silly Intrigue with which our first great Election has been tarnished and disgraced.
          I feel the Pains of my Seperation from You Mr Cranch, Mr Quincy My Brother and all my friends in the Neighbourhood as well as my Family more sensibly now every day, than I did even when I took leave.— Have you Seen the Address of the Presidents Neighbours in Alexandria to him? if I were in his Place I should esteem that as highly as any or all his other Honours.
          With an affection that will last forever / I am your most obliged
          
            John Adams
          
        